
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


VOTING AGREEMENT


        This VOTING AGREEMENT, dated as of August 7, 2019 (this "Voting
Agreement"), among Glaukos Corporation, a Delaware corporation ("Parent"), and
the undersigned stockholder of Avedro, Inc., a Delaware corporation (the
"Company"), listed on the signature page hereto (the "Stockholder").


W I T N E S S E T H :


        WHEREAS, Parent, Atlantic Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent ("Merger Subsidiary"), and the Company propose
to enter into an Agreement and Plan of Merger dated as of the date hereof (as
the same may be amended or supplemented, the "Merger Agreement") (capitalized
and other terms used but not defined herein shall have the meanings set forth in
the Merger Agreement, if defined in the Merger Agreement), providing for the
merger of Merger Subsidiary with and into the Company, with the Company
surviving the Merger and becoming a wholly-owned subsidiary of Parent;

        WHEREAS, the Stockholder owns the number of Shares set forth on
Schedule A hereto (together with any New Shares (as defined below), the "Subject
Shares");

        WHEREAS, certain stockholders (including the Stockholder), which consist
of each of the directors, the chief executive officer, and the chief financial
officer of the Company and certain other stockholders of the Company (the
"Supporting Stockholders") are entering into voting agreements with the Parent
in substantially the same form as this Voting Agreement (the "Other Voting
Agreements");

        WHEREAS, in order to induce Parent to enter into the Merger Agreement,
the Supporting Stockholders are willing to make certain representations,
warranties, covenants, and agreements as set forth in this Voting Agreement with
respect to the Subject Shares; and

        WHEREAS, as a condition to its willingness to enter into the Merger
Agreement, Parent has required that Supporting Stockholders, and Supporting
Stockholders have agreed to, execute and deliver this Voting Agreement and the
Other Voting Agreements.

        NOW, THEREFORE, the parties hereto agree as follows:


        Section 1.    Representations and Warranties of the Stockholder.     The
Stockholder hereby represents and warrants to Parent as follows:


        (a)    Authority.     The Stockholder has all requisite power and
authority to execute and deliver this Voting Agreement, to perform the
Stockholder's obligations hereunder (including, without limitation,
Section 3(c)) and to consummate the transactions contemplated hereby. The
execution, delivery and performance by the Stockholder of this Voting Agreement,
the performance by the Stockholder of the Stockholder's obligations hereunder
(including, without limitation, Section 3(c)) and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of the Stockholder, and no other actions on the
part of the Stockholder are necessary to authorize the execution and delivery by
the Stockholder of this Voting Agreement, the performance by the Stockholder of
the Stockholder's obligations hereunder (including, without limitation,
Section 3(c)) and the consummation of the transactions contemplated hereby.


        (b)    Execution; Delivery; Enforceability.     The Stockholder has duly
executed and delivered this Voting Agreement, and this Voting Agreement
constitutes the valid and binding obligation of the Stockholder, enforceable
against the Stockholder in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors' rights
generally and (ii) is subject to general principles of equity, whether applied
in a court of law or a court of equity. No consent of, or registration or filing
with, any Governmental Authority is required to be obtained or made by or with
respect to the Stockholder in connection with the execution, delivery and
performance of this Voting Agreement, the performance by the Stockholder of the
Stockholder's obligations hereunder (including, without

--------------------------------------------------------------------------------



limitation, Section 3(c)) or the consummation of the transactions contemplated
hereby, other than (1) such reports, schedules or statements under
Sections 13(d) and 16 of the Exchange Act as may be required in connection with
this Voting Agreement and the transactions contemplated hereby and (2) such
consents, registrations or filings the failure of which to be obtained or made
would not have a material adverse effect on the Stockholder's ability to perform
its obligations hereunder.


        (c)    No Conflict.     The execution and delivery of this Voting
Agreement do not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, conflict with, result in a
breach or violation of or default (with or without notice or lapse of time or
both) under, or require notice to or the consent of any person under, any
agreement, law, rule, regulation, judgment, order or decree by which the
Stockholder is bound, except for such conflicts, breaches, violations or
defaults that would not, individually or in the aggregate, prevent or materially
delay the Stockholder from performing his, her or its obligations under this
Voting Agreement.


        (d)    The Subject Shares.     As of the date hereof, the Stockholder is
the beneficial owner of the Subject Shares listed on Schedule A across from his,
her or its name, free and clear of any Lien (other than any restrictions or
rights created by this Voting Agreement, under applicable federal or state
securities laws or pursuant to any written policies of the Company with respect
to the trading of securities in connection with insider trading restrictions,
applicable securities laws and similar considerations). The Subject Shares
constitute the Stockholder's entire interest in the outstanding shares of
capital stock of the Company. As of the date hereof, the Stockholder does not
own, beneficially or of record, any rights to purchase or acquire any shares of
capital stock of the Company except as set forth on Schedule A opposite the
Stockholder's name. The Stockholder has sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Voting Agreement, in each case with respect to all of the Subject Shares, with
no limitations, qualifications or restrictions on such rights (other than any
restrictions or rights created by this Voting Agreement). None of the Subject
Shares owned by the Stockholder are subject to any voting trust or other voting
agreement with respect to the Subject Shares, except as contemplated by this
Voting Agreement.


        (e)    Absence of Litigation.     There is no Proceeding pending against
or, to the knowledge of the Stockholder, threatened against the Stockholder or
the Subject Shares that could reasonably be expected to impair or affect the
ability of the Stockholder to perform its obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.


        (f)    Reliance.     The Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon the Stockholder's
execution, delivery and performance of this Voting Agreement.


        Section 2.    Representations and Warranties of Parent.     Parent
hereby represents and warrants to the Stockholder as follows:


        (a)    Authority; Enforceability.     Parent has all requisite corporate
power and authority to execute and deliver this Voting Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Parent of this Voting Agreement, the
performance by Parent of its obligations hereunder and consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of Parent, and no other actions on the part of
Parent are necessary to authorize the execution and delivery by Parent of this
Voting Agreement, the performance by Parent of Parent's obligations hereunder
and the consummation of the transactions contemplated hereby.


        (b)    Execution; Delivery.     Parent has duly executed and delivered
this Voting Agreement, and this Voting Agreement constitutes the valid and
binding obligation of Parent, enforceable against Parent in accordance with its
terms, except that such enforceability (i) may be limited by bankruptcy,
insolvency,

2

--------------------------------------------------------------------------------



moratorium or other similar laws affecting or relating to the enforcement of
creditors' rights generally and (ii) is subject to general principles of equity.
No consent of, or registration or filing with, any Governmental Authority is
required to be obtained or made by or with respect to Parent in connection with
the execution, delivery and performance of this Voting Agreement or the
consummation of the transactions contemplated hereby, other than (1) reports,
schedules or statements by Parent under Sections 13(d) and 16 of the Exchange
Act as may be required in connection with this Voting Agreement and the
transactions contemplated hereby and (2) such consents, registrations or filings
the failure of which to be obtained or made would not have a material adverse
effect on Parent's ability to perform its obligations hereunder.


        (c)    No Conflict.     The execution and delivery of this Voting
Agreement do not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, conflict with, result in a
breach or violation of or default (with or without notice or lapse of time or
both) under, or require notice to or the consent of any person under, any
agreement, law, rule, regulation, judgment, order or decree by which Parent is
bound, except for such conflicts, breaches, violations or defaults that would
not, individually or in the aggregate, prevent or materially delay Parent from
performing its obligations under this Voting Agreement.


        Section 3.    Covenants of the Stockholder.     


        (a)    Support.     The Stockholder covenants and agrees, (for so long
as any such below action takes place prior to the Expiration Date (as defined in
Section 4 below), as follows:

        (i)    Agreement to Vote.    At every meeting of the stockholders of the
Company (and at every adjournment or postponement thereof) called to seek, and
in every other circumstance in which a vote, action, written consent, resolution
or other approval of the stockholders of the Company is proposed seeking, the
Company Stockholder Approval, approval of the Merger, adoption of the Merger
Agreement, or approval of any other transaction pursuant to or contemplated by
the Merger Agreement, and any matter that would reasonably be expected to
facilitate the consummation of the Merger (including, without limitation, any
adjournment of any meeting of the stockholders in order to solicit additional
proxies in favor of approval of the Merger and adoption of the Merger Agreement
if there are not sufficient votes to obtain the Company Stockholder Approval),
the Stockholder (A) shall, if a meeting is held, appear at such meeting or
otherwise cause the Subject Shares to be counted as present at such meeting for
purposes of establishing a quorum and (B) shall vote (or cause to be voted) the
Subject Shares:

        (1)   in favor of (x) granting the Company Stockholder Approval,
including approving the Merger and adopting the Merger Agreement, and
(y) approving any other transaction pursuant to or contemplated by the Merger
Agreement, and any other matter that could reasonably be expected to facilitate
the consummation of the Merger; and

        (2)   against (w) any Company Takeover Proposal (other than the Merger
Agreement and the Merger), (x) any other matter that could reasonably be
expected to impede, interfere with, delay, postpone or adversely affect the
consummation of the Merger or any of the transactions contemplated by the Merger
Agreement, and (y) any other action, transaction or agreement that could
reasonably be expected to result in a breach of any representation, warranty,
covenant or agreement of the Company in the Merger Agreement or of any
Stockholder in this Voting Agreement.

For the avoidance of doubt, any obligation pursuant to the foregoing clause (2)
shall not be read to affect, reduce or eliminate the obligation of any
Stockholder pursuant to clause (1) above.

Any attempt by the Stockholder to vote, consent or express dissent with respect
to (or otherwise to utilize the voting power of), the Subject Shares in
contravention of this Section 3(a) shall be null and void ab initio. If the
Stockholder is the beneficial owner, but not the holder of record, of any

3

--------------------------------------------------------------------------------



Subject Shares, the Stockholder agrees to use reasonable best efforts to take,
or cause to be taken, all actions reasonably necessary to cause the holder of
record and any nominees to vote (or exercise a consent with respect to) all of
such Subject Shares in accordance with this Section 3(a).

        (ii)    Consents and Waivers.    The Stockholder hereby gives any
consents or waivers that are reasonably required for the consummation of the
Merger under the terms of any Contracts to which the Stockholder is a party or
pursuant to any rights the Stockholder may have.

        (iii)    Company Change in Recommendation.    Notwithstanding anything
to the contrary in this Voting Agreement, if at any time following the date
hereof and until the Expiration Date there occurs a Company Change of
Recommendation pursuant to Section 4.04(f) of the Merger Agreement (a "Change of
Recommendation Event"), then the obligations of the Stockholder under
Section 3(a)(i) and Section 3(c), including the obligations of such Stockholder
to grant to, and appoint, Parent or its designee as the Stockholder's proxy and
attorney-in-fact in accordance with Section 3(c), shall be limited to the number
of shares of Company Common Stock held by such Stockholder, rounded down to the
nearest whole share, equal to the product of (a) such Stockholder's Pro Rata
Share multiplied by (b) the Covered Company Common Stock (as defined below)
(such amount, the "Covered Shares"); provided that all other obligations and
restrictions contained in this Voting Agreement, including those set forth in
this Section 3(a)(iii) shall continue to apply to all of the Subject Shares;
provided, further, that if a Change of Recommendation Event occurs,
notwithstanding any other obligations hereunder, the Stockholder shall be
expressly permitted to vote its Subject Shares and to grant or appoint any
Person as its proxy and attorney-in fact with respect to its Subject Shares that
are not Covered Shares in its sole discretion with respect to the matters set
forth in Section 3(a)(i). For purposes of this Voting Agreement, (i) the
"Covered Company Common Stock" shall mean the total number of shares of Company
Common Stock outstanding as of the record date of the applicable stockholder
meeting multiplied by 0.30 and (ii) the Stockholder's "Pro Rata Share" shall
mean the quotient of (A) the number of Subject Shares held by the Stockholder,
divided by (B) the sum of (1) the number of Subject Shares held by the
Stockholder, plus (2) the number of Subject Shares (as such term is defined in
each of the Other Voting Agreements) held by all of the other Supporting
Stockholders, in the aggregate.


        (b)    No Transfer or Encumbrance of Subject Shares.     

          (i)  Other than a Permitted Transfer (as defined below), no
Stockholder shall, with respect to any Subject Shares owned, beneficially or of
record, by the Stockholder, (1) Transfer (as defined below) any such Subject
Shares, (2) permit to exist any Liens (other than those created by this Voting
Agreement) on any of such Subject Shares, (3) deposit any such Subject Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to such Subject Shares or grant any proxy (except as otherwise provided herein)
or power of attorney with respect thereto, or (4) take or permit any other
action that would in any way restrict, limit or interfere with the performance
of the Stockholder's obligations hereunder.

         (ii)  Any Transfer or attempted Transfer of any Subject Shares in
violation of this Section 3(b) shall, to the fullest extent permitted by law, be
null and void ab initio. If any involuntary Transfer of Subject Shares of the
Stockholder shall occur (including, but not limited to, a sale by the
Stockholder's trustee in any bankruptcy, or a sale to a purchaser at any
creditor's or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Voting Agreement, which shall
continue in full force and effect until valid termination of this Voting
Agreement.

        (iii)  For purposes of this Voting Agreement, "Transfer" means (1) any
direct or indirect offer, sale, lease, assignment, encumbrance, loan, gift,
pledge, grant of a security interest, hypothecation,

4

--------------------------------------------------------------------------------



disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, gift, pledge, hypothecation, disposition or other transfer
(by operation of law or otherwise), of any capital stock or interest in any
capital stock (or any security convertible or exchangeable into such capital
stock), including in each case through the Transfer of any person or any
interest in any person, or (2) in respect of any capital stock or interest in
any capital stock, to enter into any swap or any other agreement, transaction or
series of transactions that hedges or transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of such capital stock or
interest in capital stock, whether any such swap, agreement, transaction or
series of transactions is to be settled by delivery of securities, in cash or
otherwise.

        (iv)  For purposes of this Voting Agreement, "Permitted Transfer" means,
with respect to the Stockholder, such Transfer is (1) in accordance with
applicable Law and (2) (A) using already-owned Subject Shares (or effecting a
"net exercise" of a Company Stock Option or a "net settlement" of a Company RSU)
either to pay the exercise price upon the exercise of a Company Stock Option or
to satisfy the Stockholder's tax withholding obligation upon the exercise of a
Company Stock Option or settlement of a Company RSU, in each case as permitted
pursuant to the terms of any of the Company Stock Plans or (B) transferring
Subject Shares to affiliates, immediate family members, a trust established for
the benefit of the Stockholder and/or for the benefit of one or more members of
the Stockholder's immediate family or charitable organizations, including a
donor-advised fund, or upon the death of the Stockholder (provided that, as a
condition to such Transfer, the recipient executes a joinder to this Voting
Agreement, in form and substance reasonably acceptable to Parent); provided,
that no such Transfer shall relieve the transferring Stockholder from its
obligations under this Voting Agreement, other than with respect to the Subject
Shares actually transferred in accordance with the foregoing provision. The term
"affiliate", as used herein, with respect to a person shall include without
limitation any general or limited partner, managing member, officer or director
of such person or any venture capital fund now or hereafter existing that is
controlled by one or more general partners (or member thereof) or managing
members (or member thereof) of, or shares the same management company (or member
thereof) with, such person or any general or limited partner, managing member,
officer or director of any such fund.

         (v)  At all times commencing with the execution and delivery of this
Voting Agreement and continuing until the Expiration Date, in furtherance of
this Voting Agreement, the Stockholder hereby authorizes each of Parent, the
Company and their respective counsels to notify the Company's transfer agent
that there is a stop transfer order with respect to all of the Subject Shares
(and that this Voting Agreement places limits on the voting and transfer of the
Subject Shares), subject to the provisions hereof, including Permitted
Transfers. The parties agree that such stop transfer order shall be removed and
shall be of no further force and effect upon the Expiration Date.


        (c)    IRREVOCABLE PROXY.     By execution of this Voting Agreement,
(i) the Stockholder hereby grants to Parent (and any designee of Parent) a proxy
(and appoints Parent or any such designee of Parent as its attorney-in-fact) to
vote, and to exercise all voting and consent rights of the Stockholder with
respect to, the Subject Shares owned beneficially or of record by the
Stockholder (including, without limitation, the power to execute and deliver
written consents) in accordance with Section 3(a)(i) at any annual, special,
adjourned or postponed meeting of stockholders of the Company at which any of
the transactions, actions or proposals contemplated by Section 3(a)(i) are or
will be considered and in every written consent in lieu of such meeting and
(ii) such proxy and appointment shall (A) be irrevocable in accordance with the
provisions of Section 212(e) of the DGCL, (B) be coupled with an interest, and
(C) survive the dissolution, bankruptcy or other incapacity of such Stockholder
as well as

5

--------------------------------------------------------------------------------



the death, bankruptcy or other incapacity of such Stockholder; provided, that
any grant of such proxy shall only entitle Parent or its designee to vote on the
matters specified by Section 3(a)(i), and the Stockholder shall retain the
authority to vote on all other matters. The Stockholder hereby represents that
any proxies heretofore given in respect of such Stockholder's Subject Shares, if
any, are revocable, and hereby revokes all such proxies, and that such
Stockholder agrees not to grant any subsequent proxies with respect to such
Subject Shares, except to comply with its, his or her obligations under
Section 3(a). The Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 3(c) is given in connection with the execution of the
Merger Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of such Stockholder under this Voting Agreement. The
Stockholder hereby ratifies and confirms all actions that the proxies appointed
hereunder may lawfully do or cause to be done in accordance with this Voting
Agreement.


        (d)    Capacity.     Notwithstanding anything to the contrary in this
Voting Agreement (including the restrictions set forth in Section 3(e)), (i) the
Stockholder is entering into this Voting Agreement, and agreeing to become bound
hereby, solely in his, her or its capacity as a stockholder of the Company and
not in any other capacity (including without limitation any capacity as a
director of the Company) and (ii) nothing in this Voting Agreement will be
construed to prohibit, limit or restrict any Stockholder who is also a director
of the Company or any director nominated by the Stockholder from exercising such
director's fiduciary duties in his or her capacity as a director of the Company.
The Stockholder shall (i) not be liable or responsible hereunder for any action
taken or vote made by a director of the Company in such person's capacity as a
director and (ii) not be required to remove its nominee (if any) from the board
of directors of the Company or direct such nominee to vote or refrain from
voting on any matter before the board of directors of the Company in any manner.


        (e)    Non-Solicitation.     The Stockholder agrees that it will not
take any action that the Company is prohibited from taking pursuant to
Section 4.04 (Non-Solicitation) of the Merger Agreement.


        (f)    Additional Acquisitions; Adjustments.     The Stockholder agrees
that any shares of Company Common Stock and any other shares of capital stock of
the Company or other equity of the Company that the Stockholder purchases or
otherwise acquires or with respect to which the Stockholder otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) after the
execution of this Voting Agreement (the "New Shares") and prior to the
Expiration Date, shall be subject to the terms and conditions of this Voting
Agreement to the same extent as if the New Shares had been Subject Shares as of
the date of this Voting Agreement. In the event of any stock split, stock
dividend, merger, reorganization, recapitalization, reclassification,
combination, exchange of shares or the like of the capital stock of the Company
affecting the Subject Shares, the terms of this Voting Agreement shall apply to
the resulting shares.


        (g)    Waiver of Certain Actions.     The Stockholder hereby agrees not
to commence or participate in, and to take all actions necessary to opt out of
any class in any class action with respect to, any Transaction Litigation.


        Section 4.    Termination.     This Voting Agreement shall terminate
upon, and as used in this Voting Agreement, the term "Expiration Date" shall
mean, the earliest to occur of (a) the Effective Time, (b) the date the Company
Board makes a Company Change of Recommendation pursuant to Section 4.04(e) of
the Merger Agreement, (c) the termination of the Merger Agreement in accordance
with its terms, and (d) upon mutual written agreement of the parties to
terminate this Voting Agreement. Nothing in this Section 4 shall relieve or
otherwise limit the liability of any Stockholder for any breach of this Voting
Agreement prior to such termination.


        Section 5.    Further Assurances.     Subject to the terms and
conditions of this Voting Agreement, the Stockholder shall use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary to fulfill the Stockholder's obligations
under this Voting Agreement.

6

--------------------------------------------------------------------------------




        Section 6.    General Provisions.     


        (a)    Amendments.     No provision of this Voting Agreement may be
amended unless such amendment is in writing and signed by (i) Parent and
(ii) the Stockholder. No failure or delay by any party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law.


        (b)    Notices.     All notices, requests, claims, consents, demands and
other communications under this Voting Agreement shall be in writing and shall
be delivered either in person, by overnight courier, by registered or certified
mail, or electronic mail, and shall be deemed to have been duly given (i) upon
receipt, if delivered personally or by overnight courier, with overnight
delivery and with acknowledgement of receipt requested, (ii) three (3) Business
Days after mailing, if mailed by registered or certified mail (postage prepaid,
return receipt requested) or (iii) on the Business Day the transmission is made
if transmitted by electronic mail prior to 5:00 p.m. Pacific Time on a Business
Day or on the succeeding Business Day if the transmission is made by electronic
mail after such time on a Business Day or on a non-Business Day (provided, in
each case, that the party sending such notice does not receive notification
within 12 hours that such transmission was unsuccessful), to the Company and
Parent at the address set forth in Section 8.02 of the Merger Agreement and to
the Stockholder at his, her or its address set forth in Schedule A hereto (or at
such other address for a party as shall be specified by like notice).


        (c)    Interpretation.     When a reference is made in this Voting
Agreement to a Section or Schedule, such reference shall be to a Section of, or
a Schedule to, this Voting Agreement unless otherwise indicated. The headings
contained in this Voting Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Voting Agreement.
Whenever the words "include," "includes" or "including" are used in this Voting
Agreement, they shall be deemed to be followed by the words "without
limitation." The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Voting Agreement shall refer to this Voting Agreement
as a whole and not to any particular provision of this Voting Agreement. The
definitions contained in this Voting Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a person are also to its
successors and permitted assigns.


        (d)    Severability.     If any term or other provision of this Voting
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Voting Agreement
shall nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Voting Agreement
so as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.


        (e)    Specific Performance.     The parties agree that irreparable
damage may occur and that Parent may not have any adequate remedy at law in the
event that any of the provisions of this Voting Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that in the event of any breach or threatened breach by any
Stockholder of any covenant or obligation contained in this Voting Agreement,
Parent shall be entitled to an injunction or injunctions to prevent breaches of
this Voting Agreement and to enforce specifically the terms and

7

--------------------------------------------------------------------------------



provisions of this Voting Agreement, without the necessity of posting bonds or
similar undertakings in connection therewith, this being in addition to any
other remedy which may be available to Parent at law or in equity, including
monetary damages. The Stockholder hereby waives and agrees not to assert any
objections to any remedy referred to in this Section 6(e) (including any
objection on the basis that there is an adequate remedy at law or that an award
of such remedy is not an appropriate remedy for any reason at law or equity).


        (f)    Other Remedies.     Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy.


        (g)    Counterparts.     This Voting Agreement may be executed in any
number of counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.


        (h)    Entire Agreement; No Third-Party Beneficiaries.     This Voting
Agreement (including the documents and instruments referred to herein, including
the Merger Agreement) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Voting Agreement. Nothing in this Voting
Agreement is intended to confer, and does not confer, any rights or remedies
under or by reason of this Voting Agreement (or any breach hereof) on any person
other than the parties hereto and their respective successors and permitted
assigns.


        (i)    Governing Law.     This Voting Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws.


        (j)    Waiver of Jury Trial.     EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS VOTING AGREEMENT OR THE
DOCUMENTS RELATED HERETO IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE EACH SUCH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS VOTING
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ANY CONTROVERSY
INVOLVING ANY REPRESENTATIVE OF PARENT OR ANY STOCKHOLDER UNDER THIS VOTING
AGREEMENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS VOTING AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6(j).


        (k)    Assignment.     Neither this Voting Agreement nor any of the
rights, interests or obligations under this Voting Agreement shall be assigned,
in whole or in part, by operation of law or otherwise by any of the parties
hereto without the prior written consent of Parent. Any attempted or purported
assignment in violation of this Section 6(k) shall be null and void and of no
effect whatsoever. Subject to the provisions of this Section 6(k), this Voting
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and permitted assigns.

8

--------------------------------------------------------------------------------




        (l)    No Agreement Until Executed.     Irrespective of negotiations
among the parties or the exchanging of drafts of this Voting Agreement, this
Voting Agreement shall not constitute or be deemed to evidence a contract,
agreement, arrangement or understanding between the parties hereto unless and
until (i) the Merger Agreement is executed by all parties thereto and (ii) this
Voting Agreement is executed by all parties hereto.


        (m)    Consent to Jurisdiction.     Each of the parties hereto
(i) irrevocably submits himself, herself or itself to the exclusive jurisdiction
of the Court of Chancery of the State of Delaware or, to the extent such court
does not have jurisdiction, the United States District Court of the District of
Delaware, as well as to the jurisdiction of all courts to which an appeal may be
taken from such courts, in any Proceeding arising out of or relating to this
Voting Agreement or any of the transactions contemplated herein, (ii) agrees
that every such Proceeding shall be brought, heard and determined exclusively in
such court, (iii) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from such court,
(iv) agrees not to bring any Proceeding arising out of or relating to this
Voting Agreement or any of the transactions contemplated herein in any other
court, and (v) waives any defense of inconvenient forum to the maintenance of
any Proceeding so brought. Each of the parties hereto agrees that service of any
process, summons, notice or document in the manner set forth in Section 6(b)
shall be effective service of process for any Proceeding brought against it.

[Signature Page Follows]

9

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, each party has duly executed this Voting Agreement,
all as of the date first written above.



    GLAUKOS CORPORATION
 
 
By
 
 


--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each party has duly executed this Voting Agreement,
all as of the date first written above.



    STOCKHOLDER:
 
 
If an entity:
 
 
Name:
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
If an individual:
 
 
Name:

--------------------------------------------------------------------------------






SCHEDULE A



Stockholder
  Subject Shares

[Stockholder]

  [                ]

Notice

[Stockholder]
c/o [                ]
[Address]
[Address]
[Address]
Attention:    [                ]
Email:    [                ]

with a copy (which shall not constitute notice to the Stockholder) to:

c/o [                ]
[Address]
[Address]
[Address]
Attention: [                ]
Email: [                ]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



VOTING AGREEMENT
W I T N E S S E T H

Section 1. Representations and Warranties of the Stockholder.


(a) Authority.


(b) Execution; Delivery; Enforceability.


(c) No Conflict.


(d) The Subject Shares.


(e) Absence of Litigation.


(f) Reliance.


Section 2. Representations and Warranties of Parent.


(a) Authority; Enforceability.


(b) Execution; Delivery.


(c) No Conflict.


Section 3. Covenants of the Stockholder.


(a) Support.


(b) No Transfer or Encumbrance of Subject Shares.


(c) IRREVOCABLE PROXY.


(d) Capacity.


(e) Non-Solicitation.


(f) Additional Acquisitions; Adjustments.


(g) Waiver of Certain Actions.


Section 4. Termination.


Section 5. Further Assurances.


Section 6. General Provisions.


(a) Amendments.


(b) Notices.


(c) Interpretation.


(d) Severability.


(e) Specific Performance.


(f) Other Remedies.


(g) Counterparts.


(h) Entire Agreement; No Third-Party Beneficiaries.


(i) Governing Law.


(j) Waiver of Jury Trial.


(k) Assignment.


(l) No Agreement Until Executed.


(m) Consent to Jurisdiction.



SCHEDULE A
